MAYER, District Judge
(after stating the facts as above). The court does not entertain any doubt as to the sincerity of defendant in his apology and in his desire to make amends for his wrongful conduct. Such utterances, opposed to good citizenship and to the calling and training of a member of the bar, can only be accounted for in this case by the intoxicating effect which public meetings have on some speakers. There are those who, in search for popularity, find it easier to say what is false than to speak the truth. The conduct of defendant apparently was not deliberately planned, but misstatements of fact and so gross an appeal to passion, inviting disrespect for the court, however impulsively indulged in, can neither be justified, nor excused, nor does defendant seek so to do. Indeed, defendant has indicated an understanding which goes beyond this incident by his observation in his written apology:
“Now is the time, more than ever, when the integrity of and respect for the courts must be upheld by all good citizens; for it is in times like these, when disorder shows its threatening hand, that the courts stand out as the bulwark of orderly and organized society, and unfair and unjust criticism of our courts- and judges at this time, above all times, cannot be productive of any good.”
*539In determining the disposition of defendant’s plea of guilty, it is desirable to state some fundamental and simple principles:
Courts are not concerned in a personal way with unjust reflections upon judicial action; but, to preserve respect for law and order, courts must at all times vindicate their dignity, however unpleasant the particular task may be. The United States attorney and his assistant have rendered a distinct service in making it clear that contempts of court will not go unheeded, but will be prosecuted promptly and vigorously. Full and fair criticism of' courts and their decisions is a right consistent with that freedom which our form of government has secured; but false and inflammatory statements concerning courts and their decisions, calculated to swerve courts from their duty or to deceive and mislead the uninformed, strike at the very foundations of orderly government and must not be tolerated.
Section 268 of the Judicial Code (Act March 3, 1911, c. 231, 36 Slat. 1163 [Comp. St. § 1245]) provides:
“Sec. 268. The said courts shall have power to Impose and administer all necessary oaths, and to punish, by fine or imprisonment, at the discretion of tiie court, contempts of their authority: Provided, that such power to punish contempts shall not lie construed to extend to any cases except the misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official transactions, and the disobedience or resistance by any such officer, or by any party, juror, witness, or other person to any lawful writ, proecss, order, rule, decree, or command of the said courts.”
In construing this section, Mr. Chief Justice White, in Toledo Newspaper Co. v. United States, 247 U. S. 402, 38 Sup. Ct. 560, 62 L. Ed. 1186, said:
“The provision, therefore, conformably to the whole history of the country, not minimizing the constitutional limitations, nor restricting or qualifying the powers granted, by necessary implication recognized and sanctioned the existence of the right of self-preservation; that is, the power to restrain acts tending to obstruct and prevent the untrammeled and unprejudiced exercise of the judicial power given by summarily treating such acts as a contempt and punishing accordingly.”
The learned Chief Justice also points out the duty of courts when he refers to—
“the sacred obligation of courts to preserve their right to discharge their duties free from unlawful and unworthy influences, and, in doing so, if need be, to clear from tiie pathway leading to the performance of this great duty all unwarranted attempts to pervert, obstruct, or distort judgment.”
In the Toledo Newspaper Co. Case, supra, the defendant was a newspaper corporation, but the opinion of the Chief Justice, when referring to-the freedom of the press, necessarily covers in principle the same question when the contempt is committed by the spoken, instead of the written, word. Taking up “the asserted inapplicability of the statute, under the assumption that the publications complained of related to a matter of public concern, and were safeguarded from being made the basis of contempt proceedings by the assuredly secured freedom of the press,” the Chief Justice said:
*540“We might well pass the proposition by, because to state it is to answer it, since it involves in its very statement the contention that the freedom’ of the press is the freedom to do wrong with impunity, and implies the right to frustrate and defeat the discharge of those governmental duties upon the performance of which the freedom of all, including that pf the press, depends. The safeguarding and fructification of free and constitutional institutions is the very basis and mainstay upon which the freedom of the press rests, and that freedom therefore does not and cannot be held to include the right virtually to destroy such institutions. It suffices to say that, however complete is the right of the press to state public things and discuss them, that right, as every other right enjoyed in human society, is subject to the restraints which separate right from wrongdoing.”
The case at bar is not without value for the opportunity it gives of restating vital and settled principles, adhered to in thought and action by those who believe in and respect a constitutional government founded on law and order. When dealing with a particular defendant, however, the court must take into consideration all the facts and circumstances. It is desirable to make clear that courts are impersonal, and not vindictive, no matter how grave may be the attack on the individual judge concerned.
In the case at bar defendant has made the fullest apology which words can convey. The publicity of-the proceeding, the humiliation which has come upon him, both as, a citizen and a public officer, the great regret which I am satisfied he genuinely feels, have measured out to him a punishment severe within itself. IJe has frankly stated that he has learned a lesson bitterly taught, and fine or imprisonment will do no more. As it is, the files of this court will permanently contain the record of his wrongful conduct — an ever-unhappy reminder.
In view of his contrite attitude and his complete apology, it will meet the ends of justice that his conduct, so far as concerns his contempt of court, be severely censured, and such censure is herewith administered. Were the incident merely personal to the court, the matter could stop here; but there is an aspect of the case which cannot officially be passed by. Defendant has been a member of the bar of this court for 15, years and of the bar of the Supreme Court of the' state of New York for 17 years. The oath of office administered to an applicant for admission to the bar of this court requires him to demean himself “uprightly and according to law and support the Constitution of the United States.” Of all men, none owes a more scrupulous allegiance to law and order than the lawyer. If he advises and encourages disrespect for the courts, and indulges in false statements concerning them, he helps undermine the very government to which he has sworn to be loyal-He thus forgets his obligations, both as a citizen and as a member of the bar. The wrong he does affects not only the courts, but the bar as well.
The New York bar has always striven to preserve its honorable traditions, and has been rightfy jealous of its good name. The right to discipline members of the bar rests with the courts, but it has been the established practice that the bar itself shall first investigate acts of a member of the profession, claimed to be violative of his duties and obligations.
*541It Is deemed proper, therefore, that the conduct of the defendant should he brought to the attention of the bar, and to that end the United Stall's attorney is instructed to transmit a copy of the record of these proceedings to the Association of the Bar and to the New York County Lawyers’ Association.